Citation Nr: 1227493	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right knee injury, to include a compensable rating prior to November 7, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from November 2003 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  Prior to November 7, 2009, the evidence failed to show painful range of motion in the Veteran's right knee.

2.  As of November 7, 2009, the evidence first showed painful motion.

3.  The Veteran has not demonstrated compensable limitation of motion (either flexion or extension) in his right knee during the course of his appeal.

4.  At no time during the course of the Veteran's appeal has the objective evidence shown right knee arthritis; ankylosis; subluxation, instability, or laxity; or impairment to the tibia or fibula.


CONCLUSION OF LAW

The criteria for a compensable rating prior to November 7, 2009, or in excess of 10 percent thereafter, for residuals of a right knee injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases for an increased initial rating, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that any potential notice error did not affect the essential fairness of the adjudication now on appeal.  He received notification prior to the initial unfavorable agency decision through a June 2008 notice letter.  The duty to notify the Veteran was satisfied under the circumstances of this case as to both timing and content.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Post-service treatment records, including VA treatment records and reports, identified by the Veteran have been obtained, and the Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  Additionally, the Veteran testified at a hearing before the RO, and was scheduled for a Board hearing, but specifically withdrew his hearing request in June 2009.

The Veteran was also afforded VA examinations in June 2008 and November 2009.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

It is noted that the Veteran's representative stated that if the Board felt the most recent VA examination was not sufficiently contemporaneous, that a remand for a current examination should be ordered.  However, here, the Veteran has never actually asserted his service-connected right knee disability has increased in severity since the November 2009 VA contract examination, nor has he offered any other evidence to indicate the record as it currently stands is inadequate to allow the Board to decide his claim.  Therefore, the Board does not believe that an additional examination is warranted solely based on the passage of time. 

As described, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (i.e., "staged ratings").  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran was granted service connection in July 2008, and his right knee disability was initially rated as noncompensable under Diagnostic Code 7802 as of November 4, 2007 (the day following separation from service), based on surgical scars on the right knee.  However, the Veteran clarified that he was seeking a compensable rating for the orthopedic impairment of his knee, not scarring.  See, e.g., May 2009 substantive appeal.  As such, to the extent that an appeal of the rating for right knee scars was perfected to the Board, such an issue is considered to have been withdrawn by the Veteran.  38 C.F.R. § 20.204.

In a December 2009 supplemental statement of the case, the RO granted a 10 percent rating based on painful limitation of motion in the right knee under Diagnostic Code 5260, and made it effective as of November 2009 when painful motion was first shown.

The Veteran asserts that an increased evaluation is warranted based on painful motion and instability of the right knee.

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5263.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the leg), a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.   Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  

After careful review of the record, the Board finds that the evidence does not support an increased evaluation at any point during the appeal period (that is a compensable rating prior to November 2009 nor a rating in excess of 10 percent thereafter).  

Turning to the evidence, a June 2008 VA examination report indicates that the Veteran complained of an aching and dull right knee pain, worse with running.  However, examination revealed a normal gait without antalgia and no evidence of effusion.  On range of motion testing, the Veteran exhibited flexion of the right knee to 135 degrees with full flexion to zero degrees.  Moreover, the examiner specifically indicated that range of motion was not additionally limited by pain, weakness, fatigability or incoorindation on repetitive motion.  See DeLuca, supra.  X-rays showed a normal right knee without evidence of spurring, and showing well-spaced medial and lateral compartments and an intact patella.  Additionally there was no spurring to suggest patellofemoral arthritis.

At a November 2009 VA contract examination, the Veteran again complained of pain, weakness swelling and giving way of the right knee.  On examination, he exhibited flexion of the right knee limited by pain, weakness, lack of endurance and incoordination to 100 degrees with full extension to zero degrees.  The examiner noted there was no additional limitation of motion after repetitive use due to fatigue.  See DeLuca, supra.  X-rays showed no right knee abnormality.

VA treatment records were reviewed, but did not provide any additional information regarding the range of motion of the Veteran's knees.

As such, neither of the Veteran's examinations, nor any other competent evidence of record, revealed right knee flexion that was limited to 60 degrees or extension limited to 5 degrees; in fact, range of motion testing consistently demonstrated that the Veteran had full extension and flexion to at least 100 degrees.  Therefore, an increased evaluation is not warranted under the schedular criteria of Diagnostic Codes 5260 or 5261 at any point during the appeal period.  

Furthermore, as noted, x-rays consistently showed a normal right knee (that is no evidence of arthritis was shown).  See November 2009 VA contract examination report.  As such, an increased evaluation based on arthritis with painful motion is not warranted.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003. 

The Board has considered the Veteran's reports of right knee pain.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of this joints to less than those levels discussed above and, as such, does not serve as a basis for an increased evaluation for orthopedic manifestations of the Veteran's service-connected right knee disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").  

To this end, the Veteran was awarded a 10 percent rating in acknowledgement that his right knee disability did cause painful motion.  Specifically, at the November 2009 VA examination, the examiner stated that pain limited flexion to 100 degrees.  However, this was the first occasion that painful motion was noted, and at the Veteran's previous VA examination in June 2008, the examiner specifically stated that the Veteran's range of motion was not limited by pain, weakness, stiffness, fatigability, or lack of endurance on repetitive motion or with flare-ups.  As such, the November 2009 examination marked the first time that painful right knee motion was objectively shown, and therefore, a 10 percent rating based on painful motion earlier than November 2009 is not warranted.  As such, 38 C.F.R. § 4.59 is not triggered prior to November 2009.  The Board is aware that the Veteran did report aching and dull pain in his right knee at the June 2008 VA examination, but the fact remains that repetitive motion testing did not actually produce any pain.  Therefore, 38 C.F.R. § 4.59 is not triggered. 

The Board has considered the applicability of additional diagnostic codes to the Veteran's service-connected right knee disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes at any point during the appeal period.  

Diagnostic Code 5257 ratings based on recurrent subluxation or lateral instability.  However, despite the Veteran's complaints of right knee instability, no objective evidence of right knee instability has been presented, and testing has consistently shown no instability.  For example, the June 2008 VA examination report indicates the Veteran had no laxity to varus or valgus stress testing with a negative McMurray's sign, and negative laxity to Lachman, posterior drawer and posterior sag testing.  Further, the November 2009 VA examination report notes that all stability testing was within normal limits for the right knee.  Treatment records have similarly failed to document any right knee instability.  As such, a separate compensable evaluation is not warranted for instability of the right knee at any point during the appeal period.

Further, Diagnostic Codes 5258 and 5259 do not apply.  In this regard, the Board acknowledges the fact that the Veteran did undergo a partial meniscectomy during service.  However, the examinations that have been conducted during the course of the Veteran's appeal have not shown either dislocated or removed semilunar cartilage.  Rather, x-rays have shown a normal right knee.  There has been no signs of locking found, and no evidence of effusion.  

In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.

The Board has considered the Veteran's assertions during the course of his appeal, and is well aware of the fact that lay testimony is considered competent to establish the presence of observable symptomatology, such as pain, and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, here, to the extent that the Veteran reported pain, he was provided with objective medical examinations to evaluate the merits of his complaints.  Although the Veteran may disagree with the examiners' findings the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right knee disability.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Accordingly, the Board finds a preponderance of the evidence is against the assignment of an initial compensable evaluation prior to November 7, 2009, or an initial evaluation in excess of 10 percent thereafter, for the Veteran's right knee disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  As the discussion above reflects, the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his right knee disability is primarily manifested by pain, tenderness and limitation of motion.  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating is unnecessary.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran was not working at the time of his last VA examination, as his back and knee prevented him from working as a police officer (his military occupation).  He has not, however, alleged that he is totally unemployable on account of his service connected right knee disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected right knee disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability on appeal.

ORDER

A rating in excess of 10 percent, to include a compensable rating prior to November 7, 2009, for the Veteran's right knee disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs 


